CIRi&E$IAL
       lln ttse @nite! btates [,ourt                     of   Jfelersl @lsfmg
                                        No. 16-1621C                   FILED
                                                                      JAN   I   7   2017
                                  (Filed: January    l7,2or7)
                                                                      U.S. COURT OF
                                                                     FEDERAL CLAIMS

WILLIAM LEE GRANT, II,                               Pro Se Complaint; Sua Sponte
                                                     Dismissal; Frivolous.
                     Plaintiff,


THE I.]NITED STATES,

                     Defendant.



William Lee Grant. II., Springfield, IL, pro   se.

Heidi L. Osterhout, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department ofJustice, for defendant.

                                  ORDER OF DISMISSAL

       On December 6,2016, plaintiff, William Lee Grant, II, filed a complaint in this
court appearing pro se. ECF No.    l.
                                    Plaintiff also filed with his complaint an application
to appear in forma pauperis  (IFP Application), seeking permission to proceed without
paying the court's filing fee. ECF No. 3.

        Pursuant to 28 U.S.C. $ 1915, a "court of the United States" is permitted to waive
filing fees and security under certain circumstances.r See 28 U.S.C. $ 1915(a)(1); see
also Hayes v. United States, 7l Fed. Cl. 366,366 - 67 (2006) (concluding that $
1915(a)( I ) applies to both prisoners and non-prisoners alike). As explained by the
website maintained by the court regarding p1q5e information, "in forma pauoeris" is
defined as "[p]ermission to sue without prepayment of fees, given by the court to a
person who does not have financial means to pay." Pro Se Information,
http://www.uscfc.uscourts.gov/pro-se-information (last visited Jan. 13, 2017). Plaintiffs

'      The Court ofFederal Claims, while not generally considered to be a "court ofthe
United States" within the meaning of Title 28 the United States Code, is deemed to be a
"court of the United States" for purposes of this statute, and thus has jurisdiction to grant
or deny IFP applications. See 28 U.S.C. $ 2503(d) (deeming the Court of Federal Claims
to be "a court of the United States" for the purposes of 28 U.S.C. $ 1915).



                                                          7B1q 1,e00 0000       50cl       b3E3
wishing to proceed in forma pauperis must submit an affidavit that includes a statement
of their assets, declares their inability to pay the fees or give the security, and describes
the nature of the action brought and the basis for the redress sought. 28 U.S.C. $
1e 1s(a)( I   ).

        Under ordinary circumstances, "the threshold for a motion to proceed in forma
pauperis is not high: [t]he statute requires [simply] that the applicant be 'unable to pay
such fees.' 28 U.S.C. $ 1915(a)(1). To be 'unable to pay such fees' means that paying
such fees would constitute a serious hardship on the plaintiff." Fiebelkorn v. United
States, 77 Fed. Cl. 59,62 (2007); see also Moore v. United States, 93 Fed. Cl.4ll,414           -
15 (20r0).

        Regardless of whether the filing fee is paid or waived, the court must dismiss a
case upon determining that the action is frivolous, malicious, or fails to state a claim on
which relief may be granted. See 28 U.S.C. $ 1915(e); Neitzke v. Williams, 490 U.S.
319,325 (1989) (defining when an action lacks an arguable basis in law or fact); Taylor
v. United States,568 F. App'x 890, 891 (Fed. Cir.2014) (citing 28 U.S.C. $
1915(eX2)(B)) ("a district court is required to dismiss a frivolous complaint from a
litigant who is proceeding in forma pauperis."). "Frivolous complaints include those in
which the factual allegations asserted are so unbelievable that there is no need for an
evidentiary hearing to determine their veracity." Ta),lor, 568 F. App'x at 891 (citing
Neitzke, 490 U.S. at 327 (frivolous claims include those that describe "fantastic or
delusional scenarios")).

         In his complaint, Mr. Grant presents the following questions for resolution by the
court:

         1. What are the legal ramifications    to the U.S. Department of Justice for
              creating a program to investigate the United States Federal govemment,
              and for engineering a person from birth to be an Informant for the Justice
              Department violating his constitutional rights?
         2. Where shall Illinois Govemor Bruce Rauner and Chicago Mayor Rahm
            Emanuel be tried for their acts oftreason?
         3. Will this court direct Hillary Clinton to submit to a DNA test to veri$/ it
            was her hair found on the body of Vince Foster?
         4. Where shall Dick Cheney and Donald Rumsfeld be tried for their invasion
            of a Iraq [in] violation International law?

Comol. 3.



                                                 2
         The court's initial review of Mr. Grant's complaint suggests that he does not state a
 claim over which this court has jurisdiction. See 28 U.S.C. $ la91(aXl); Hebert v.
United States, 114 Fed. Cl. 590, 593 (2014) (failure to comply with court's jurisdictional
requirements not excused even for pro se plaintiffs). "Subject-matter jurisdiction may be
 challenged at any time by the parties or by the court sua sponte." Folden v. United
 States, 379 F.3d 1344, 1354 (Fed. Cir. 2004). "In deciding whether there is subject-
 matter jurisdiction, "the allegations stated in the complaint are taken as true and
jurisdiction is decided on the face of the pleadings." Folden, 3T 9 F .3 d at l 3 54 (quoting
 Shearin v. United States, 992 F.2d I 195, I 195-96 (Fed. Cir. 1993)). If the court
 determines that it does not have subject matter jurisdiction, it must dismiss the claim.
 Rules of the United States Court of Federal Claims (RCFC) 12(hX3).

        With limited exceptions, this court has authority to "issue judgments for money
against the United States only when they are grounded in a contract, a money-mandating
statute, or the takings clause of the Fifth Amendment." Drake v. Fitzwater, No. 14-408C,
2015 WL 1883766, at * I (Fed. Cl. Apr. 23,2015) (citing United States v. Testan, 424
U.S. 392, 397-98 (1976)). A plaintiff must "identiff a substantive right for money
damages against the United States separate from the Tucker Act itself' for the court to
exercise jurisdiction over a claim. Todd v. United States, 386 F.3d 1091, 1094 (Fed. Cir.
2004). The substantive source of law allegedly violated must "'fairly be interpreted as
mandating compensation by the Federal Government."' United States v. Navajo Nation,
556 U.S. 287 ,290 (2009) (quoting United States v. Testan , 424 U.S. 392, 400 (1976)).
Mr. Grant's failure to ground his claims in a money-mandating statute, regulation, or
contract, leaves this court without jurisdiction to hear his claims.

        Mr. Grant has brought strikingly similar claims in other federal courts that were
found to be frivolous and dismissed. See Grant v. Kabaker et al., No. 16-CV3132, ECF
No. 7 (C.D. Ill., June 20,2016) (dismissing plaintiff s claims as frivolous and denying
plaintiff s motion to proceed in forma pauperis); Grant v. Kabaker et al., No. l6-CV3239,
ECF No. 3 (C.D. Ill., Sept. 6, 2016) (dismissing plaintiff s claims as frivolous and
denying plaintiff s motion to proceed in forma pauperis); Grant v. Kabaker et al., No. 16-
CV3245, ECF No. 24 (C.D.Ill., Oct. 12,2016) (granting defendant's motion to dismiss
for failure to state a claim). Plaintiffs complaint before this court appears to be a hand
edited copy of a petition for writ of certiorari prepared on behalf ofplaintiff for filing
with the Supreme Court that requests review of three of plaintiff s claims dismissed by
the U.S. District Court of the Central District of Illinois. Compl.

        Plaintiff has appealed to the Seventh Circuit Court of Appeals challenging the
district court's determination of his claims as frivolous. That appeal is still pending.
Grant v. Kabaker et al., No. 16-CV3748, (7th Cir., Oct. 24,2016) appealing No. l6-
CV3245 (C.D. Ill., 2016). Persuaded that plaintiff s motion for leave to proceed in forma
pauperis on appeal was not brought in good faith, the district court denied that motion.
Grant, No. l6-CV3245, ECF No. 33.

        In light of this litigation history, and in accordance with the guidance provided by
the Federal Circuit in Taylor, 568 F. App'x at 891, the court finds that plaintiff s
complaint involves fantastic allegations that do not require - and cannot receive - further
proceedings here. The court also finds that plaintiffs history of filing frivolous,
repetitive, and vexatious actions weighs heavily against granting plaintiff s IFP
application. The cases plaintiff has filed to date reflect an abuse of the judicial process,
which depletes the court and the govemment of the resources required to address
meritorious claims brought by oro-se litigants.

       Based on plaintiff s history ofvexatious and duplicative litigation, the court finds
that plaintiff is not entitled to a waiver of the filing fee. Accordingly, plaintiff s IFP
Application is DENIED, and plaintiff s complaint is DISMISSED as frivolous in
accordance with 28 U.S.C. $ 1915(e)(2)(B), and for lack of subject matter jurisdiction
underRCFC 12(hX3).

       The Clerk   ofcourt shall enter judgment for defendant. No costs.

       IT IS SO ORDERED.



                                            ATzuCIAE. CAMPB
                                           ChiefJudge




                                             4